[exhibit101001.jpg]
Page 1 of 11 September 20, 2016 Mr. Eric Aboaf Dear Eric: I am pleased to offer
you employment with State Street Bank and Trust Company (together with its
parent, State Street Corporation, and its or their direct and indirect
subsidiaries “State Street” or the “Company”). This letter and its Appendix A
contain a summary of the initial terms of your employment (the “Terms Summary”).
I. General Terms. 1. Position Details. On a mutually-agreeable date not later
than January 2, 2017 (the actual date your employment starts is referred to
below as the “Start Date”), you will commence employment as an Executive Vice
President, Finance. Subsequently, not later than April 1, 2017, State Street
will appoint you to the position of Chief Financial Officer of State Street. You
will report to State Street’s Chief Executive Officer, currently Joseph L.
Hooley, and will be located at State Street Financial Center in Boston,
Massachusetts. You agree to perform the duties of your position and such other
duties as may reasonably be assigned to you from time to time by the Chief
Executive Officer. You also agree that, while employed by State Street, you will
devote your full working time, business judgment, skill and knowledge
exclusively to the advancement of the business interests of State Street. 2.
Base Compensation. State Street will pay you a base salary at the initial gross
rate of $700,000 annually (such salary as adjusted from time to time, is
referred to as the “Base Salary”), currently payable on a bi-weekly pay cycle.
The bi- weekly pay cycle generally results in payment every other Friday. State
Street may adjust the Base Salary and pay cycle from time to time. 3. Incentive
Compensation Plan Participation. State Street’s approach to employee
compensation is based on total compensation and pay-for-performance. Employees
generally have the opportunity to earn some type of variable, discretionary
incentive pay in addition to base compensation through State Street’s incentive
compensation plans. Incentive compensation may be delivered in the form of
immediate or deferred awards. Receipt of incentive compensation is subject to
the terms and conditions of the applicable plan and deferred award documents
approved by the Board of Directors of State Street Corporation or its delegate
(the “Board”) or authorized officer as in effect from time to time. Although
State Street intends to continue to use incentive compensation to reward
performance indefinitely, it may amend, modify or terminate its plans and
programs at any time; provided, however, that any such amendment, modification
or termination shall not (without your prior written consent) materially and
adversely impact any incentive compensation award that had already been granted
to you, unless State Street expressly reserves the right to do so at the time it
makes the award. You will be eligible to be considered for discretionary
incentive compensation awards under State Street’s annual incentive compensation
plans (each such plan, an “IC Plan”). Awards under the IC Plans are made at the
sole discretion of the Board or authorized officer and are based upon company
performance, individual performance, risk factors and such other factors as
determined by the Board or authorized officer. State Street may adjust the
proportion of cash and deferred compensation in each award, the type, form and
structure of deferred compensation, as well as the threshold for deferred
compensation eligibility at any time. Because of your position, your incentive
awards will be subject to applicable clawback and forfeiture conditions and
restrictive covenants.



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
Page 2 of 11 State Street: Confidential Incentive compensation awards are
typically made in the first quarter in respect of performance for the prior
calendar year. You must be employed on the date an award is approved by the
Board in order to receive it. For your 2017 incentive compensation, payable in
the first quarter of 2018, you will be eligible for a long-term incentive award
(such award, the “2017 LTI”). State Street will use a full-year gross target
amount of $3,100,000 to determine the amount of your 2017 LTI. You will also be
eligible for an annual incentive award for 2017 (such award, the “2017 AI”).
State Street will use a full-year gross target amount of $1,700,000 to determine
the amount of your 2017 AI. However, both the 2017 LTI and the 2017 AI are
subject to the terms of the preceding paragraphs and of the IC Plan for 2017,
including without limitation the discretion of the Board or authorized officer
in determining the amount and terms of awards and the requirement that you be
employed on the date of approval. The targets described above for your 2017 LTI
and 2017 AI represent the approximate amount you can expect to be awarded with
respect to the 2017 performance year. However, these are target amounts only
and, like all awards under the IC Plan, the amount ultimately awarded to you may
vary up or down at the sole discretion of the Board or authorized officer based
upon company performance, individual performance, risk factors and such other
factors as determined by the Board or its delegate in its discretion. These
targets will be used in determining the amount of your 2017 LTI and 2017 AI
awards only and will not be used to determine any awards you are considered for
under the IC Plan or any other incentive plan for subsequent years. An award of
incentive compensation in one year does not guarantee an award in any future
year. The variable incentive compensation described above, together with your
base salary, constitute the components of your total compensation package under
State Street’s total compensation structure. 4. 2016 Bonus Replacement. To
compensate you for the expected loss of incentive compensation for 2016 from
your now-current employer, State Street will provide you with a special,
one-time bonus in the gross value of $2,550,000 (the “2016 Bonus Replacement”)
less the gross amount of any 2016 incentive award or awards you receive from,
and are permitted to retain by, your current employer following your resignation
(the “Deductions from the 2016 Bonus Replacement”). You agree that you will
promptly disclose to State Street any payments of a 2016 incentive award that
you receive from your current employer and provide State Street with any
substantiation that it may reasonably request as to the amount or nature of such
payments. Any amounts treated as Deductions from the 2016 Bonus Replacement that
your current employer subsequently seeks to clawback or otherwise recoup shall
nonetheless be deemed to have been received and retained by you for purposes of
the 2016 Bonus Replacement. The 2016 Bonus Replacement shall be payable during
the first quarter of 2017, subject to your continued employment. To the extent
the full bonus is paid, it shall be paid as follows:  $892,500 in the form of
an immediate cash payment (to wit, no later than March 15, 2017).  $663,000 in
the form of a deferred stock award (“DSA”), subject to necessary approvals of
the award by the Board. The DSA will vest, subject to applicable taxes and
withholdings, in equal annual installments over a four-year period, with the
first installment (1/4 of the DSA) vesting in February 2018, and with the
remaining installments vesting in equal annual installments in each of the three
following Februarys; provided, however, that such payments are subject to your
acceptance of the then-current applicable approved form of deferred stock award
agreement. The DSA will be subject to all terms and conditions set forth in the
applicable plan documents and deferred stock award agreement, including without
limitation the forfeiture and clawback provisions, and the restrictive
covenants, contained therein. The number of shares subject to this award will be
determined by dividing the gross value of the award by the closing price of
State Street common stock on the New York Stock Exchange on the date the award
is approved by the Board.  $994,500 in the form of performance restricted stock
units (“PRSUs”), subject to necessary approvals of the award by the Board. The
PRSUs will vest, subject to applicable taxes and withholdings, in a single
tranche in February 2020 (a 3-year performance period), subject to your
acceptance of the then-current applicable approved form of restricted stock unit
award agreement with performance criteria and to



--------------------------------------------------------------------------------



 
[exhibit101003.jpg]
Page 3 of 11 State Street: Confidential achievement of the performance criteria
specified therein. The PRSUs will be subject to all terms and conditions set
forth in the applicable plan documents and restricted stock unit award agreement
with performance criteria, including without limitation the forfeiture and
clawback provisions, and the restrictive covenants, contained therein. The
number of PRSUs subject to this award will be determined by dividing the gross
value of the award by the closing price of State Street common stock on the New
York Stock Exchange on the date the award is approved by the Board. These
amounts will be offset by the Deductions from the 2016 Bonus Replacement, as
follows. First, the value of the immediate cash payment shall be reduced dollar
for dollar. If the value of the immediate cash payment is fully offset, then the
value of the DSA shall be offset by $0.40 and the value of the PRSU shall be
offset by $0.60 for each remaining dollar of Deductions from the 2016 Bonus
Replacement. 5. Sign-On Bonus. To compensate you for the unvested deferred
compensation that you will lose by leaving your current employer to join State
Street, you will also receive the following one-time sign-on awards as soon as
reasonably practicable following your Start Date, but in no event later than
March 15, 2017 subject to your continued employment on the award date:  A cash
bonus in the gross amount of $1,200,000 (the “Sign-On Cash”), less all
applicable taxes and deductions. You will earn the Sign-On Cash upon the
completion of one year of employment with State Street. You agree that if you
resign from employment with State Street for any reason within one year of the
Start Date, you will repay the entire amount, through deduction from final pay
consistent with applicable law or otherwise, within two (2) weeks of the
termination date. If State Street terminates your employment involuntarily
during the first year under circumstances that do not result in the forfeiture
of any DSAs, DVAs or PRSUs, then you will be deemed to have earned the Sign-On
Cash as of the termination date and will not be required to repay it.  A
deferred stock award (the “Sign-On DSA”) with a gross value at the time of the
award of $1,260,000, subject to the necessary approvals of the award by the
Board. The Sign-On DSA will vest, subject to applicable taxes and withholdings,
in two equal annual installments, with the first installment vesting in February
2018, and the second vesting in February 2019, subject to your acceptance of the
then-current applicable approved form of deferred stock award agreement. The
Sign-On DSA will be subject to all terms and conditions set forth in the
applicable plan documents and deferred stock award agreement, including without
limitation the forfeiture and clawback provisions, and the restrictive
covenants, contained therein. The number of shares subject to this award will be
determined by dividing the gross value of the award by the closing price of
State Street common stock on the New York Stock Exchange on the date the award
is approved by the Board.  An award of performance restricted stock units (the
“Sign-On PRSUs”) with a gross value at the time of the award of $1,200,000,
subject to the necessary approvals of the award by the Board. The Sign-On PRSUs
will vest, subject to applicable taxes and withholdings, in a single tranche in
February 2019 (a 2- year performance period), subject to your acceptance of the
then-current applicable approved form of restricted stock unit award agreement
with performance criteria and to achievement of the performance criteria
specified therein. The Sign-On PRSU will be subject to all terms and conditions
set forth in the applicable plan documents and restricted stock unit award
agreement with performance criteria, including without limitation the forfeiture
and clawback provisions, and the restrictive covenants, contained therein. The
number of shares subject to this award will be determined by dividing the gross
value of the award by the closing price of State Street common stock on the New
York Stock Exchange on the date the award is approved by the Board. You agree
that you will provide such reasonable substantiation as State Street may request
confirming your loss of unvested deferred compensation. In the event that you do
not lose all or part of your unvested deferred compensation as a result of
leaving your current employer and becoming employed with State Street, you and
State Street agree to renegotiate the Sign-On Bonus in good faith in order to
assure that you are compensated only for the unvested deferred compensation that
you actually forfeit upon resignation from your current employer.



--------------------------------------------------------------------------------



 
[exhibit101004.jpg]
Page 4 of 11 State Street: Confidential 6. Relocation Assistance. You will be
eligible to receive relocation assistance as set forth in, and subject to the
conditions of the relocation assistance agreement which will be sent to you
under separate cover. Relocation assistance is managed by State Street’s Global
Mobility group. 7. Benefits Program Participation. You will be eligible to
participate in all benefit programs that State Street makes available to its
employees, subject to the eligibility requirements and other terms and
conditions contained in the applicable plan and related documents. The current
State Street Benefits Overview, which provides information regarding benefit
plan options that may be available to you, is enclosed for your review. At the
Executive Vice President level, State Street’s benefits program includes certain
protections for a period of two years following a covered change of control
under State Street’s change of control agreement program. Participation in this
program requires the execution of the then-current applicable separate
agreement. Visit Fidelity NetBenefits at www.netbenefits.com/statestreet for
additional information about State Street’s benefits plan offerings. Although
State Street intends to continue to offer valuable employee benefits for its
employees indefinitely, it may amend, modify or terminate such programs at any
time. 8. Vacation. You will be eligible to earn and take vacation in accordance
with State Street’s vacation policies as in effect from time to time. Currently,
State Street’s policies allow you to accrue vacation time at the rate of four
(4) weeks of vacation per year (without carryover). Vacation currently accrues
annually, on a calendar year basis, so you will begin earning vacation at this
rate commencing on the Start Date. For more information, please refer to the
enclosed State Street Benefits Overview. II. Additional Terms and Conditions. 1.
At-Will Employment. Your employment at State Street is at-will. This means that
either you or State Street may terminate your employment relationship at any
time, for any reason, subject to the notice provision contained in the
restrictive covenant agreement in Appendix A. Nothing in this Terms Summary or
any of the documents referenced in it obligates State Street to continue your
employment for any particular period or level of compensation. Nor does it in
any way restrict the right of State Street to terminate the employment
relationship at any time, with or without notice or cause. Only the Chief
Executive Officer of State Street, upon approval of the Board, may authorize any
change to the at-will status of your employment. 2. Conditions to Employment.
This offer of employment is subject to your satisfaction of the following
conditions:  Background Investigation. You have consented to a background
investigation (including credit history, criminal background, education and
employment verification). The results of such investigation are satisfactory to
State Street. You agree to cooperate with State Street to complete a second
background check, consisting solely of the criminal and credit check components
of State Street’s normal background check program within 30 days before your
actual Start Date.



--------------------------------------------------------------------------------



 
[exhibit101005.jpg]
Page 5 of 11 State Street: Confidential  Restrictive Covenant Agreement. You
must sign and return this Terms Summary, and abide by all its terms, including
those terms contained in the restrictive covenant agreement in Appendix A. 
Additional Employment-Related Agreements and Codes of Conduct. You will also be
required to complete State Street’s on-line Standard of Conduct certification
and learning assessment following the commencement of employment, as a condition
of continued employment. By signing and returning this Terms Summary, you
acknowledge and agree that you will comply with the Standard of Conduct (as it
may be in effect from time to time) throughout your employment. A copy of this
document is enclosed.  Eligibility for Employment. You must also document your
eligibility to work in the United States by providing identification and/or
employment eligibility documents which satisfy the requirements of U.S. law. You
must begin this process by accessing State Street’s electronic verification
system at www.newi9.com. The approved list of acceptable documents can be found
at that website once you have completed the first section as outlined in the
enclosed instructions. State Street will also use an electronic system
established by the federal government (E-Verify) to verify your employment
eligibility. Further information regarding State Street’s use of E-Verify is
posted in the workplace.  Political Donations. In addition, you have provided
true and complete answers to a questionnaire regarding certain state and local
political contributions made by you and/or your dependents in order to establish
your eligibility for employment with State Street. Your responses to this
initial questionnaire were satisfactory to State Street. You agree to update
State Street concerning political contributions by you and your dependents
before and after your Start Date. You further agree that you and your dependents
will not make any further political contributions without first consulting with
State Street in order to avoid any potential disqualifications. 
Representations. You represent and warrant that the information that you have
provided to State Street concerning the terms and conditions governing your
resignation from your current employer, and the effect of such resignation on
your 2016 incentive compensation and previously awarded deferred compensation,
is both accurate and complete. You acknowledge that State Street’s offer of
employment and the compensation package described above are each conditioned on
the accuracy and completeness of such information. III. Miscellaneous. By
accepting this offer of employment, you represent and warrant that your
accepting employment with and performing services for State Street will not
breach or be in conflict with your obligations to any third party and that you
are not now subject to any covenant against competition, covenant against
solicitation, court order or other agreement or obligation that could affect
your performance of duties and obligations to State Street. You further agree
that you will not disclose to or use on behalf of State Street any confidential
or proprietary information of any third party without that party’s consent. All
payments, including without limitation the various bonuses and incentive awards
described in this Terms Summary, made to you during your employment shall be
reduced by any tax or other amounts legally required to be withheld by State
Street and any lawful deductions authorized by you. The provisions of this Terms
Summary are intended to be exempt from, or compliant with, Section 409A of the
Internal Revenue Code, and shall be construed and interpreted consistently
therewith. Notwithstanding the foregoing, State Street shall not have any
liability to you or to any other person if any portion of this Terms Summary is
not so exempt or compliant. This Terms Summary and the documents referenced in
it set forth the entire agreement between you and State Street and replaces all
prior and contemporaneous communications, summaries, agreements and
understandings, written and oral, with respect to the terms and conditions,
including without limitation relating to compensation, of your employment.



--------------------------------------------------------------------------------



 
[exhibit101006.jpg]
Page 6 of 11 State Street: Confidential IV. Acceptance and New Hire Process. In
order to make your onboarding process as smooth as possible, you will need to
complete new hire tasks within the required timeframes. Failure to complete
these steps within the time frames listed may impact your start date. Your
related new hire paperwork is attached in the email you received containing this
offer.  Offer Letter. Please sign and date one copy of this document and return
it by emailing a scanned copy to the contact listed below.  I-9 Authorization
Forms. Please follow the instructions provided with the email covering this
offer for completing Section 1 of the online Form I-9. After completing Section
1, you will then need to visit one of State Street’s Global Security offices
in-person at least 5 days prior to your Start Date in order to complete Section
2 and to present identification and documentation of your right to work in the
United States. A list of Global Security offices where you can do this is also
provided with the same email. Please note that proper unexpired documentation
will be required to complete the Form I-9/Employment Authorization process. A
full list of acceptable documents for identification and work authorization
purposes will be provided to you when you complete section 1 of the online Form
I-9. You will also be fingerprinted when you visit the Global Security office so
that we can complete the criminal portion of the background check process.
Formalities aside, I am delighted to extend this offer of employment to you on
behalf of State Street and hope that you will choose to join our team. STATE
STREET BANK AND TRUST COMPANY /s/ Alison Quirk Chief Human Resources and
Citizenship Officer By signing and dating below, I represent and agree that: I
have read, understand and agree to the terms and conditions of this Terms
Summary as set forth above, including without limitation the Restrictive
Covenant Agreement at Appendix A. /s/ Eric Aboaf September 22, 2016 ☒Accept
Offer ☐Reject Offer: Please provide a brief description for rejecting offer:
_________________________________



--------------------------------------------------------------------------------



 
[exhibit101007.jpg]
Page 7 of 11 State Street: Confidential Appendix A Restrictive Covenant
Agreement. 1. Confidentiality. You acknowledge that in connection with your
employment by State Street, you will learn of, and may create Confidential
Information, as defined below. Subject to the section labeled “Certain
Limitations”, below, you agree as follows:  All Confidential Information is and
shall remain the property of State Street, its Affiliates and/or its or their
licensors, suppliers or customers.  You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use any knowledge of
activities or positions in the accounts or cash accounts of State Street, its
subsidiaries, or any of their respective clients for your own personal gain or
for the gain of others.  You will not disclose, divulge, or communicate
Confidential Information to any unauthorized person, business or corporation
during or after the termination of your employment with State Street. You will
use your best efforts and exercise due diligence to protect, to not disclose and
to keep as confidential all Confidential Information.  You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any State Street data or systems through the introduction of
unauthorized code or data, or through unauthorized deletion or addition. You
will abide by all applicable Corporate Information Security procedures and
policies designed to protect State Street’s data.  Upon request and at the
termination of your employment, you agree to return to the Company, or if so
directed by the Company, to destroy any and all copies of materials in your
possession containing Confidential Information. These terms do not apply to any
information which (i) is previously known to you without an obligation of
confidence, (ii) is publicly disclosed (other than by a violation by you of the
terms of this Appendix A) either prior to or subsequent to your receipt of such
information, or (iii) is rightfully received by you from a third party without
obligation of confidence and other than in relation to your employment with
State Street. Your obligations under this Section 1 shall survive the
termination of your employment, without regard to the reason for such
termination. 2. Assignment and Disclosure. You hereby acknowledge that, by
reason of being employed by State Street, to the extent permitted by law, all
works, deliverables, products, methodologies and other work product conceived,
created and/or reduced to practice by you, individually or jointly with others,
during the period of your employment by State Street and relating to the
business or demonstrably anticipated business, products, activities, research or
development of State Street or any of its Affiliates or resulting from any work
performed by you for State Street or any of its Affiliates, including any track
record with which you may be associated as an investment manager or fund manager
(“Work Product”) that consists of copyrightable subject matter is "work made for
hire" as defined in the Copyright Act of 1976 (17 U.S.C. § 101), and such
copyrights are therefore owned, upon creation, exclusively by State Street. To
the extent the foregoing does not apply and to the extent permitted by law, you
hereby assign and agree to assign, for no additional consideration, all of your
rights, title and interest in any Work Product and any intellectual property
rights therein to State Street and its Affiliates. You hereby waive in favor of
State Street and its Affiliates any and all artist’s or moral rights (including
without limitation, all rights of integrity and attribution) you may have
pursuant to any state, federal or foreign laws, rules or regulations in respect
of any Work Product and all similar rights thereto. You will not pursue any
ownership or other interest in such Work Product, including any intellectual
property rights. You will promptly disclose, in writing, to State Street all
Work Product, whether or not patentable or copyrightable. You agree to
reasonably cooperate with State Street (a) to transfer to State Street the Work



--------------------------------------------------------------------------------



 
[exhibit101008.jpg]
Page 8 of 11 State Street: Confidential Product and any intellectual property
rights therein, (b) to obtain or perfect such rights, (c) to execute all papers,
at State Street’s expense, that State Street shall deem necessary to apply for
and obtain domestic and foreign patents, copyright and other registrations, and
(d) to protect and enforce State Street's interest in them. These obligations
shall continue beyond the period of your employment with respect to Work Product
conceived or made by you during the period of your employment. You hereby
represent and warrant that you do not possess any pre-existing rights in any
inventions or works and will not use any pre-existing rights during your period
of employment by State Street. However, in the event that you create any
inventions or works that are not assigned to State Street pursuant to the
promises above and you subsequently incorporate any such inventions or works
into any work that you perform or create for State Street or any of its
Affiliates during the period of your employment by State Street, you hereby
irrevocably grant to State Street and its Affiliates a royalty-free, fully
paid-up, perpetual, transferable, worldwide, non-exclusive license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of,
use, offer to sell, sell, import and otherwise distribute such inventions or
creative works as part of or in connection with your work product for State
Street, and to practice any method related thereto. 3. Non-Disparagement.
Subject to the section labeled “Certain Limitations”, below, you agree that,
whether during your employment or following the termination thereof, you shall
not make any false, disparaging, or derogatory statements to any media outlet
(including, but not limited to, Internet-based chat rooms, message boards,
social media (such as Facebook), and/or web pages), industry groups, financial
institutions, or to any current, former or prospective employees, consultants,
clients, or customers of State Street, its Affiliates or any of their respective
directors, officers, employees, agents or representatives, or about State
Street’s or its Affiliates’ business affairs and/or financial condition. 4.
Non-Solicitation. You agree that during your employment and for a period of
eighteen months from the date of termination of your employment you will not,
without the prior written consent of State Street or the legal entity with whom
you are employed:  Solicit, directly or indirectly (other than through a
general solicitation of employment not specifically directed to employees of
State Street or its Affiliates), the employment of, hire or employ, recruit, or
in any way assist another in soliciting or recruiting the employment of, or
otherwise induce the termination of the employment of, any person who then or
within the preceding twelve (12) months was an Officer of State Street or any of
its Affiliates (excluding any such officer whose employment was involuntarily
terminated); or  Engage in the Solicitation of Business from any Client on
behalf of any person or entity other than State Street or its Affiliates. For
this purpose, the term “Officer” shall include any person holding a position
title of Assistant Vice President or SSGA Principal 4 or higher. Notwithstanding
the foregoing, the post-employment period of restriction contained in this
Section 4 shall be reduced by the duration of the Notice Period specified below
provided during such Notice Period that you fully comply with your obligations
under this Section 4 and (ii) under any other non-solicitation or non-
competition provision contained in any other agreement between you and State
Street or its Affiliates, including any such restrictions that are a condition
precedent to the receipt of compensation or benefits under other awards, plans
or arrangements of State Street and its Affiliates. 5. Non-Competition. During
your employment and for the twelve months following its termination for any
reason, you will not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise, compete with
State Street or any of its Affiliates in any geographic area in which it or they
do



--------------------------------------------------------------------------------



 
[exhibit101009.jpg]
Page 9 of 11 State Street: Confidential business, or undertake any planning for
any business competitive with the business of State Street or any of its
Affiliates. Specifically, but without limiting the foregoing, you agree not to
engage in any manner in any activity that is directly or indirectly competitive
or potentially competitive with the business of State Street or any of its
Affiliates as conducted or under consideration at any time during your
employment and further agree not to work or provide services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, to any Person who is engaged in any business that is
competitive with the business of State Street or any of its Affiliates for which
you have provided services, as conducted or in planning during your employment.
The foregoing, however, shall not prevent your passive ownership of two percent
(2%) or less of the equity securities of any publicly traded company. 6. Notice
Period Upon Resignation. In order to permit State Street to safeguard its
business interests and goodwill in the event of your resignation from employment
for any reason, you agree to give 180 days’ advance notice of your resignation
(the “Notice Period”). During the Notice Period, you will cooperate with the
State Street in, and provide any requested information to, assist with
transitioning your duties, accomplishing business goals, and/or preserving
client relationships. In its sole discretion, during the Notice Period, State
Street may place you on a partial or complete leave of absence and relieve you
of some or all of your duties and responsibilities. In these circumstances, you
shall continue to be an employee of State Street, shall continue to receive your
regular salary and benefits (although you will not be eligible for any grants of
incentive compensation awards or to accrue any vacation) and you will continue
to comply with the applicable policies of State Street. You agree that should
you fail to provide advance notice of your resignation as required here, State
Street shall be entitled to seek injunctive relief restricting you from
employment for a period equal to the period for which notice of resignation was
required but not provided, in addition to any other remedies available under
law. If there are 60 days or fewer remaining in the Notice Period, in its sole
discretion State Street may release you from your obligations under this
Paragraph 6 and give immediate effect to your resignation; provided that such
action shall not affect your other obligations under this Appendix A.
Notwithstanding the foregoing, this Paragraph 6 shall not apply in the event you
terminate your employment for Good Reason on or prior to the first anniversary
of a Change in Control (each as defined in the State Street Corporation 2006
Equity Incentive Plan, as amended or successor plan). 7. Definitions. For the
purpose of clarity, the following terms in this Appendix A are defined as
follows:  “Affiliates” means any entity controlling, controlled by or under
common control with State Street, including State Street Corporation and its
direct and indirect subsidiaries and the direct and indirect subsidiaries of
State Street.  “Client” means a present or former customer or client of State
Street or any of its Affiliates with whom you have had, or with whom individuals
supervised by you have had, substantive and recurring personal contact during
your employment with State Street or any of its Affiliates. A former customer or
client means any such customer or client for which State Street or any of its
Affiliates stopped providing all services within twelve months prior to the date
your employment with State Street ends.  “Confidential Information” means any
and all information of State Street and its Affiliates that is not generally
available to the public, and includes any information received by State Street
or any of its Affiliates from any third party with the understanding, express or
implied, that it would be kept confidential. By way of example, Confidential
Information includes but is not limited to all trade secrets, trade knowledge,
systems, software, code, data documentation, files, formulas, processes,
programs, training aids, printed materials, methods, books, records, client
files, policies and procedures, client and prospect lists, employee data and
other information relating to the operations of State Street and to its
customers, and information concerning any and all discoveries, inventions or
improvements thereof made



--------------------------------------------------------------------------------



 
[exhibit101010.jpg]
Page 10 of 11 State Street: Confidential or conceived by you or others for State
Street whether or not patented or copyrighted, as well as cash and securities
account transactions and position records of clients, regardless of whether such
information is formally designated as “confidential.”  “State Street” means
State Street Bank and Trust Company.  “Solicitation of Business” means the
attempt through direct or indirect contact by you or by any other person or
entity with your assistance to induce a Client to: a. transfer the Client’s
business from State Street or any of its Affiliates to any other person or
entity; b. cease or curtail the Client’s business with State Street or any of
its Affiliates; or c. divert a business opportunity from State Street or any of
its Affiliates to any other person or entity, which business or business
opportunity concerns or relates to the business with which you were actively
connected during your employment with State Street or any of its Affiliates. 8.
Post-Employment Cooperation. You agree that, following the termination of your
employment with State Street and its Affiliates, you will reasonably cooperate
with State Street with respect to any matters arising during or related to your
employment, including but not limited to any litigation, governmental
investigation, or regulatory or other proceeding which may have arisen during
your employment. State Street shall reimburse you for any reasonable
out-of-pocket and properly documented expenses you incur in connection with such
cooperation. 9. Enforcement. You acknowledge and agree that the provisions
contained in this Appendix A are necessary to the protection of the Company’s
business and good will, and are material and integral to the undertakings of the
Company. You further agree that State Street and its Affiliates will be
irreparably harmed in the event such provisions are not performed in accordance
with their specific terms or are otherwise breached. Accordingly, if you fail to
comply with such provisions, State Street or any of its Affiliates shall be
entitled to injunctive or other equitable relief or remedy in addition to, and
not in lieu of, any other relief or remedy at law to which it or they may be
entitled hereunder, without the need to post bond. In addition, State Street or
any of its Affiliates shall be entitled to recover its or their reasonable
attorneys’ fees and costs incurred in connection with obtaining any relief as a
result of your breach of any of your obligations under this Appendix A. 10.
Certain Limitations. Nothing in this Appendix A prohibits you from reporting
possible violations of federal law or regulation to any governmental agency or
regulatory authority or from making other disclosures that are protected under
the whistleblower provisions of federal law or regulation. Moreover, nothing in
this Appendix A requires you to notify the Company that you have made any such
report or disclosure. You shall not be held criminally or civilly liable under
any Federal or State trade secret law if you disclose a State Street trade
secret (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney, solely for the purposes of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. However, in connection with any such activity, you acknowledge you
must take reasonable precautions to ensure that any confidential information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. Despite the foregoing, you also acknowledge that you are not permitted to
disclose to any third-party, including any governmental or regulatory authority,
any information learned in the course of your employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney-client privilege, attorney work product doctrine, the bank examiner’s
privilege, and/or privileges applicable to information covered by the Bank
Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would reveal
the existence or contemplated filing of a suspicious activity report. State
Street does not waive any



--------------------------------------------------------------------------------



 
[exhibit101011.jpg]
Page 11 of 11 State Street: Confidential applicable privileges or the right to
continue to protect its privileged attorney-client information, attorney work
product, and other privileged information. 11. No Waiver. No delay or waiver by
State Street in exercising any rights under this Appendix A shall operate as a
waiver of that right or of any other right. Any waiver or consent as to any of
the provisions herein provided by State Street must be in writing, is effective
only in that instance, and may not be construed as a broader waiver of rights or
as a bar to enforcement of the provision(s) at issue on any other occasion. 12.
Interpretation of Business Protections. The representations and agreements made
by you in this Appendix A shall be construed and interpreted in any judicial or
other adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions in this Appendix A is severable and
independently enforceable without reference to the enforcement of any other
provision. If any restriction set forth in this Appendix A is found by any court
of competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.



--------------------------------------------------------------------------------



 